Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-16-00339-CV

                             In the Guardianship of George V. GARCIA

                      From the County Court at Law No. 2, Webb County, Texas
                                Trial Court No. 2015PB6000016 L2
                               Honorable Jesus Garza, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: August 3, 2016

DISMISSED FOR LACK OF JURISDICTION

           Appellant Fred Vincent Norris filed a notice of appeal from an order granting a motion to

approve the hiring of appellate counsel in a guardianship proceeding. Because it appeared the

challenged order was interlocutory and not appealable, we ordered appellant to show cause in

writing why this appeal should not be dismissed for lack of jurisdiction. See Estate of Alexander,

No. 04-14-00575-CV, 2014 WL 4629111, at *1 (Tex. App.—San Antonio Sept. 17, 2014, no pet.);

In the Guardianship of Glasser, 297 S.W.3d 369, 372-73 (Tex. App.—San Antonio 2009, no pet.);

In the Matter of the Estate of Levinson, Nos. 04-08-00782-CV, 04-08-00929-CV, 04-09-00092-

CV, 2009 WL 3400935, at *5 (Tex. App.—San Antonio Oct. 21, 2009, no pet.). No response was

filed. We, therefore, dismiss this appeal for lack of jurisdiction.

                                                       PER CURIAM